Citation Nr: 0908941	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  03-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1974 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in December 2001, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In December 2005, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The Veteran did not serve in combat and there is no credible 
supporting evidence that an in-service stressor occurred. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in March 2001 and in March 2006.  
The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The Veteran 
received notice of the provisions for the effective date of a 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice, the claim of 
service connection was readjudicated as evidenced by the 
supplemental statement of the case, dated in September 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has obtained service treatment 
records, personnel records and attempted to verify the 
Veteran's claimed in-service stressor.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment of post-traumatic stress disorder.  

The Veteran contends that his in-service stressor occurred in 
November 1977 in Germany, when he was in an artillery school 
and witnessed a Green Beret acquaintance and two other 
soldiers killed in a mortar training accident in an area near 
the Czech border.  In August 2003, he testified that the 
accident happened when he was either with the 7th or 2nd Field 
Artillery, 19th Cavalry.  

The Center for Unit Records Research (CURR) was asked to 
confirm this stressor based on the date, location, and units 
provided by the Veteran.  In July 2007, the Defense Personnel 
Records Image Retrieval System in reply to CURR's request 
responded that the Army Safety data records do not reflect 
the incident as described.  The records did show that on 
October 1, 1977, at the Grafenwoehr Major Training area, a 
soldier from an armor unit was killed when he was 
accidentally fired on by an armor crew member. 

The Veteran's personnel records show that he was in Germany 
from January 1977 to March 1978, the records show he attended 
military schools from 1974 to 1976, however the records do 
not indicate that he attended artillery school in 1977.  

VA records show that in March 2001 the impression was 
probable post-traumatic stress disorder secondary to a 
military training and a house fire in 1986.  Later that 
month, the records show a diagnosis of post-traumatic stress 
disorder.  

In letter in September 2004, a VA psychologist reported the 
Veteran had post-traumatic stress disorder related to a 
military training accident and a house fire in 1986.  The 
psychologist indicated the Veteran's symptoms include 
intrusive memories of combat trauma.  

Analysis

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the Veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressor.  Moreau, 9 
Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Post-traumatic stress disorder was not affirmatively shown to 
be present during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).

To the extent that the Veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. §3.304(f).



Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Although the record documents a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred.

Although the VA psychologist report that the Veteran had 
intrusive memories of combat trauma, the record does not show 
the Veteran was in combat.  The service records do not 
include a combat citation or other evidence that the Veteran 
engaged in combat and the Veteran does not assert that he was 
in combat.  Rather the Veteran contends that he witnessed a 
Green Berets acquaintance and two other soldiers killed in a 
mortar training accident in Germany, which is an incident 
that cannot be verified.  

Since there is no credible evidence that the Veteran was in 
combat or that the noncombat stressor actually occurred, the 
Board rejects the current diagnosis of post-traumatic stress 
disorder related to service.  

Without credible supporting evidence of any alleged in-
service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

                                                                       
(The Order follows on the next page.). 






ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


